Name: Commission Implementing Regulation (EU) 2016/2363 of 21 December 2016 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  international trade;  Asia and Oceania
 Date Published: nan

 22.12.2016 EN Official Journal of the European Union L 350/20 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2363 of 21 December 2016 amending Council Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq and repealing Regulation (EC) No 2465/96 (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 1210/2003 lists public bodies, corporations and agencies and natural and legal persons, bodies and entities of the previous government of Iraq covered by the freezing of funds and economic resources that were located outside Iraq on the date of 22 May 2003 under that Regulation. (2) On 16 December 2016, the Sanctions Committee of the United Nations Security Council decided to remove seven entities from the list of persons or entities to whom the freezing of funds and economic resources should apply. (3) Annex III to Regulation (EC) No 1210/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1210/2003 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2016. For the Commission, On behalf of the President, Acting Head of the Service for Foreign Policy Instruments (1) OJ L 169, 8.7.2003, p. 6. ANNEX In Annex III to Council Regulation (EC) No 1210/2003, the following entries are deleted: 63. IRAQI NATIONAL OIL COMPANY (INOC), including its subsidiaries and associated companies: CENTRAL PETROLEUM ESTABLISHMENT; NORTHERN PETROLEUM ORGANISATION; SOUTHERN PETROLEUM ORGANISATION; STATE ESTABLISHMENT FOR EXPLORATION OF OIL AND GAS; GAS AND STATE ESTABLISHMENT OF OIL TANKERS. Addresses: (a) Jumhuriya Street, Khullani Square, P.O. Box, 476, Baghdad, Iraq; (b) P.O. Box 1, Kirkuk, Iraq; (c) P.O. Box 240, Basrah, Iraq. 80. MINISTRY OF OIL (IRAQ). Address: P.O. Box 6178, Baghdad, Iraq. 101. NORTH REFINERIES COMPANY. Address: Baiji, Iraq. 119. STATE COMPANY FOR OIL PROJECTS (alias STATE ORGANISATION FOR OIL PROJECTS). Addresses: (a) Ministry of Oil Complex, Port Said St., P.O. Box 198, Baghdad, Iraq; (b) P.O. Box 198, Sadoon St., Baghdad, Iraq. 159. STATE ESTABLISHMENT FOR OIL REFINING AND GAS PROCESSING. Address: P.O. Box 3069, Sa'doon St., Baghdad, Iraq. 160. STATE ESTABLISHMENT FOR OIL TRAINING. Address: P.O. Box, 6073, Al-Mansoor, Baghdad, Iraq. 186. STATE ORGANISATION FOR OIL PRODUCTS AND GAS DISTRIBUTION (alias STATE ORGANISATION FOR DISTRIBUTION OF OIL PRODUCTS AND GAS). Address: Khayam Cinema St., Southgate, P.O. Box 302, Baghdad, Iraq.